     Case 1:21-cv-00037-SPW-TJC Document 1 Filed 04/01/21 Page 1 of 33



James G. Edmiston
EDMISTON AND COLTON LAW FIRM
310 Grand Avenue
Billings, MT 59101
Telephone: (406) 259-9986
Facsimile: (406) 259-1094
jim@yellowstonelaw.com

      Attorney for Plaintiff

               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                         BILLINGS DIVISION

DONALD JANICH,
                                              Cause No. _______________________
                                 Plaintiff,
                                                   COMPLAINT AND
v.                                              DEMAND FOR JURY TRIAL

COOK INCORPORATED, COOK
MEDICAL, LLC, WILLIAM COOK
EUROPE APS,

                               Defendants.
      Plaintiff Donald Janich, by and through the undersigned attorneys, hereby

sues Defendants Cook Incorporated, Cook Medical, LLC, William Cook Europe

APS, (collectively, “Cook” and/or the “Defendants”) and allege as follows:

      1.    This is an action for damages relating to the Defendants’ design,

manufacture, sale, testing, marketing, labeling, advertising, promotion and/or

distribution of its unsafe medical device known as the Celect Vena Cava Filter

(hereinafter “Cook IVC Filter” or “Cook’s IVC Filter”).
      Case 1:21-cv-00037-SPW-TJC Document 1 Filed 04/01/21 Page 2 of 33



       2.    Cook IVC Filters are associated with, and cause, an increased

risk for serious injury and death as a result of adverse events including: tilting,

perforation, fracture, breakage and migration.

       3.    At all times relevant to this action, Cook intentionally, recklessly,

and/or negligently failed to act as to the known failures and injuries associated

with its devices and/or failed to warn about and concealed, suppressed, omitted,

and/or misrepresented the risks, dangers, defects and disadvantages of its IVC

Filters.

       4.    At all times relevant to this action, Cook intentionally, recklessly,

and/or negligently advertised, labeled, promoted, marketed, sold and/or

distributed its IVC Filters as safe medical devices when in fact Cook had reason

to know, and/or did know, that its IVC Filters were not safe for its intended

purposes, and that its IVC Filters caused serious injury and death.

       5.    At all times relevant to this action, Cook is and was liable for

injuries caused by its IVC Filters because the devices are unreasonably

dangerous and not accompanied by adequate warnings about its danger.

                                     PARTIES

       6.    Plaintiff Donald Janich (“Plaintiff”) is a resident of the City of

Billings, County of Yellowstone, and is a citizen of the State of Montana. Plaintiff

was implanted with a Cook Celect Vena Cava Filter on September 23, 2008, at


                                           2
     Case 1:21-cv-00037-SPW-TJC Document 1 Filed 04/01/21 Page 3 of 33



Billings Clinic Hospital in the City of Billings, County of Yellowstone, State of

Montana.

      7.     Defendant Cook Incorporated (Cook Group, Inc.) is an Indiana

Corporation with a principal place of business located at 750 Daniels Way,

Bloomington, Indiana 47404. Defendant Cook Incorporated (Cook Group, Inc.)

regularly conducts business in the State of Montana, and is authorized to do so.

Defendant Cook Incorporated (Cook Group, Inc.) may be served with process upon

its registered agent for service: C/O CSC Lawyers Incorporating Service, 50 West

Broad Street, Suite 1800, Columbus, Ohio 43215.

      8.     Defendant Cook Incorporated (Cook Group, Inc.) is the parent

company of Defendant Cook Medical LLC and is an Indiana corporation with a

principal place of business located at 750 Daniels Way, P.O. Box 1608,

Bloomington, Indiana 47402. Defendant Cook Incorporated (Cook Group, Inc.)

regularly conducts business in the State of Montana and is authorized to do so.

Defendant Cook Medical, LLC may be served with process upon its registered agent

for service: C/O CSC Lawyers Incorporating Service, 50 West Broad Street, Suite

1800, Columbus, Ohio 43215.

     9.      Defendant William Cook Europe APS is based in Bjaeverskov,

Denmark and regularly conducts business in the State of Montana, and is authorized

to do so. Defendant William Cook Europe APS may be served with process upon


                                         3
      Case 1:21-cv-00037-SPW-TJC Document 1 Filed 04/01/21 Page 4 of 33



its registered agent for service: C/O CSC Lawyers Incorporating Service, 50 West

Broad Street, Suite 1800, Columbus, Ohio 43215.

      10.    At all times alleged herein, the Defendants include any and all parent

companies, subsidiaries, affiliates, divisions, franchises, partners, joint venturers,

and organizational units of any kind, their predecessors, successors and assigns and

their officers, directors, employees, agents, representatives and any and all other

persons acting on their behalf.

                            JURISDICTION & VENUE

      11.    This Court has subject matter jurisdiction under 28 U.S.C. § 1332

because the Plaintiff and the Defendants are citizens of different states, and the

amount in controversy exceeds seventy-five thousand dollars ($75,000.00),

excluding interest and costs and there is complete diversity of citizenship between

Plaintiff and Defendants.

      12.    At all times relevant, Cook was engaged in the business of researching,

designing, testing, developing, manufacturing, packaging, labeling, marketing,

advertising, distributing, promoting, warranting, and selling in interstate commerce,

its IVC Filters either directly or indirectly through third parties or related entities in

the State of Montana.

      13.    The Defendants are subject to in personam jurisdiction in Montana

because of the activity conducted therein. Defendants’ activities in Montana include:

                                            4
     Case 1:21-cv-00037-SPW-TJC Document 1 Filed 04/01/21 Page 5 of 33



marketing, advertising, promoting, distributing, and receiving substantial

compensation and profits from sales and other acts that caused or contributed to the

harm giving rise to this action. Defendants also made or caused to be made material

omissions and misrepresentations and breaches of warranties in the State of

Montana. Further, Defendants are present and doing business within this state and

have continuous and systematic contacts in every state in the United States of

America, including the State of Montana.

      14.    For purposes of remand and trial, venue is proper pursuant to 28 U.S.C.

§1391 in the federal judicial district of Montana.

      15.    A substantial amount of activity giving rise to the claims occurred in

this District. Therefore, venue is proper in this jurisdiction under 28 U.S.C. §1391.

        FACTUAL BACKGROUND AND GENERAL ALLEGATIONS

      16.    Cook develops, manufactures, sells and distributes medical devices

for use in various medical applications including endovascular cardiology, and

surgical products throughout the United States and around the world. Cook’s

products at issue in this matter include the Gunther Tulip Mreye, Gunther Tulip

Vena Cava Filter, Cook Celect Vena Cava Filter, and the Cook Celect Platinum

(collectively referred to herein as “Cook Filters”) all of which are used for the

prevention of recurrent pulmonary embolism via placement in the vena cava.




                                          5
     Case 1:21-cv-00037-SPW-TJC Document 1 Filed 04/01/21 Page 6 of 33



      17.   Defendants design, research, develop, manufacturer, test, market,

advertise, promote, distribute, and sell products that are sold to and marketed to

prevent, among other things, recurrent pulmonary embolism via placement in the

vena cava. Defendants’ products are introduced via a coaxial introducer sheath

system.

      18.   Defendants sought Food and Drug Administration (“FDA”) approval

to market the Cook Filters and/or its components under Section 510(k) of the

Medical Device Amendment.

      19.   Section 510(k) allows marketing of medical devices if the device is

substantially equivalent to other legally marketed predicate devices without formal

review for the safety or efficacy of the said device. The FDA explained the

difference between the 510(k) process and the more rigorous “premarket approval”

process in an amicus brief filed with the Third Circuit in Horn v. Thoratec Corp.,

376 F.3d 163, 167 (3d Cir. 2004):

      A manufacturer can obtain an FDA finding of “substantial equivalence”
      by submitting a premarket notification to the agency in accordance
      with section 510(k)…A device found to be ‘substantially equivalent’ to
      a predicate device is said to be “cleared” by FDA (as opposed to
      “approved” by the agency under a [premarket approval]). A pre-market
      notification submitted under 510(k) is thus entirely different from a
      [pre-market approval] which must include data sufficient to
      demonstrate that the device is safe and effective. (Emphasis in original).

      20.   In Medtronic, Inc. v. Lohr, 518 U.S. 470,478-79 (1996), the Supreme

Court similarly described the 510(k) process, observing:

                                          6
      Case 1:21-cv-00037-SPW-TJC Document 1 Filed 04/01/21 Page 7 of 33



      If the FDA concludes on the basis of the [manufacturer’s] §510(k)
      notification that the device is ‘substantially equivalent’ to a pre-existing
      device, it can be marketed without further regulatory analysis…The
      §510(k) notification process is by no means comparable to the
      [premarket approval] process; in contract to the 1,200 hours
      necessary to complete a PMA review, the §510(k) review is completed
      in average of 20 hours…Section §510(k) notification requires little
      information, rarely elicits a negative response from the FDA, and gets
      process quickly.

      21.    An IVC filter, like the Cook Filters, is a device designed to filter

blood clots (called “thrombi”) that travel from the lower portions of the body to

the heart and lungs.     IVC filters may be designed to be implanted, either

temporarily or permanently, within the vena cava.

      22.    The inferior vena cava is a vein that returns blood to the heart from

the lower portion of the body. In certain people, and for various reasons, thrombi

travel from vessels in the legs and pelvis, through the vena cava into the lungs.

Often these thrombi develop in the deep leg veins. The thrombi are called “deep

vein thrombosis” or DVT. Once the thrombi reach the lungs they are considered

“pulmonary emboli” or PE. An IVC filter, like the Cook IVC Filters, is designed to

prevent thromboembolic events.

      23.    The Cook Filters are retrievable filters.

      24.    The Cook Celect® Vena Cava Filter has four (4) anchoring struts for

fixation and eight (8) independent secondary struts to improve self-centering and

clot trapping.

                                           7
     Case 1:21-cv-00037-SPW-TJC Document 1 Filed 04/01/21 Page 8 of 33



      25.    The Gunther Tulip® Vena Cava Filter has a top hook and (4)

anchoring struts for fixation and on each strut, it has a “flower” formation that is

shorter than the strut where a wire piece branches out on each side of the strut

forming an overall “flower” type formation on each strut.

      26.    At all times relevant hereto, the Cook Filters were widely advertised

and promoted by the Defendants as safe and effective treatment for prevention of

recurrent pulmonary embolism via placement in the vena cava. At all times relevant

hereto, Defendants knew its Cook Filters were defective and knew that defect

was attributable to the design’s failure to withstand the normal anatomical and

physiological loading cycles exerted in vivo.

      27.    A retrospective review of all Cook Gunther Tulip Filters and Cook

Celect filters retrieved between July 2006 and February 2008 was performed. One

hundred thirty (130) filter retrievals were attempted but in 33 cases, the standard

retrieval technique failed. The authors concluded that “unsuccessful retrieval was

due to significant endothelialization and caval penetration” and that “hook

endothelialization is the main factor resulting in failed retrieval and continues to be

a limitation with these filters.” O. Doody, et al.; “Assessment of Snared-Loop

Technique When Standard Retrieval of Inferior Vena Cava Filters Fail” Cardiovasc

Intervent Radiol (Sept 4, 2008 Technical Note).



                                          8
      Case 1:21-cv-00037-SPW-TJC Document 1 Filed 04/01/21 Page 9 of 33



      28.    A retrospective review of 115 patients who underwent Cook Celect

IVC filter insertion between December 2005 and October 2007 was performed.

While filter insertion was successful in all patients, the authors also concluded that

“[f]ailed retrieval secondary to hook endothelialization continues to be an issue

with this filter.” O. Doody, et al; Journal of Medical Imaging and Radiation

Oncology “Initial Experience in 115 patients with the retrievable Cook Celect vena

cava filter” 53 (2009) 64-68 (original article).

      29.    In a review of clinical data related to 73 patients who had Celect

IVC filter implanted between August 2007 and June 2008, the authors found that

the Celect IVC filter was related to a high incidence of caval filter leg penetration.

Immediately after fluoroscopy-guided filter deployment in 61 patients, four filters

(6.5%) showed significant tilt. Follow-up abdominal CT in 18 patients demonstrated

filter related problems in 7 (39%), which included penetration of filter legs in 4 and

fracture/migration of filter components in 1.

      30.    In a study of Gunther Tulip and Celect IVC filters implanted between

July 2007 and May of 2009 reported by Cardiovascular Interventional Radiology

electronically on March 30, 2011 and published by journal in April 2012, one

hundred percent of the Cook Celect filters and Gunther Tulip filters imaged after 71

days of implant caused some degree of filter perforation of the venal caval wall.

Durack JC, et al, Cardiovasc Intervent Radiol., “Perforation of the IVC: rule rather

                                           9
     Case 1:21-cv-00037-SPW-TJC Document 1 Filed 04/01/21 Page 10 of 33



than the exception after longer indwelling times for the Gunther Tulip and Celect

Retrievable Filters,” 2012 Apr.; 35(2):299-308. Epub 2011 Mar 30. The authors

concluded: “Although infrequently reported in the clinical literature, clinical

sequelae from IVC filter components breaching the vena cava can be significant.”

Defendants knew or should have known that their IVC filters were more likely than

not to perforate the vena cava wall.

      31.    This same study reported that tilt was seen in 20 out of 50 (40%) of the

implanted Gunther Tulip and Celect IVC filters and all titled filters also

demonstrated vena caval perforation. Defendants knew or should have known that

their IVC filters were more likely than not tilt and to perforate.

      32.    While not inclusive of all medical studies published during the

relevant time period, the above references show that the Defendants failed to

disclose to physicians, patients and/or Plaintiff that its Cook Filters were subject

to breakage, tilt, inability of removal, and migration even though they knew or

should have known the same was true.

      33.    At all times relevant hereto, the Defendants continued to promote the

Cook Filters as safe and effective even when inadequate clinical trials had been

performed to support long or short to safety and/or efficacy.

      34.    The Defendants concealed the known risks and failed to warn of known

or scientifically knowable dangers and risks associated with the Cook Filters, as


                                          10
     Case 1:21-cv-00037-SPW-TJC Document 1 Filed 04/01/21 Page 11 of 33



aforesaid.

      35.    The Cook Filters are constructed of conichrome.

      36.    The Defendants specifically advertise the conichrome construction of

the filter as a frame which “reduces the risk of fracture.”

      37.    The failure of the Cook Filters is attributable, in part, to the fact that

the Cook Filters suffer from a design defect causing it to be unable to withstand

the normal anatomical and physiological loading cycles exerted in vivo.

      38.    At all times relevant hereto, the Defendants failed to provide sufficient

warnings and instructions that would have put Plaintiff and the general public on

notice of the dangers and adverse effects caused by implantation of the Cook Filters,

including, but not limited to the design’s failure to withstand the normal anatomical

and physiological loading cycles exerted in vivo.

      39.    The Cook Filters were designed, manufactured, distributed, sold

and/or supplied by the Defendants, and were marketed while defective due to the

inadequate warnings, instructions, labeling, and/or inadequate testing in light of

Defendants’ knowledge of the products’ failure and serious adverse events.

      40.    That at all times relevant hereto, the officers and/or directors of the

Defendants named herein participated in, authorized and/or directed the production

and promotion of the aforementioned products when they knew or should have

known of the hazardous and dangerous propensities of the said products, and thereby


                                          11
     Case 1:21-cv-00037-SPW-TJC Document 1 Filed 04/01/21 Page 12 of 33



actively participated in the tortious conduct that resulted in the injuries suffered by

the Plaintiff.

          SPECIFIC FACTUAL ALLEGATIONS AS TO PLAINTIFF

       41.       Plaintiff brings this case for serious injuries suffered as a result of a

surgically implanted medical device known as Cook Celect Vena Cava Filter that

was implanted on September 23, 2008 at Billings Clinic Hospital in Billings,

Montana, causing serious and ongoing physical, emotional, and economic damages.

       42.       Specifically, the Cook IVC Filter has perforated Plaintiff’s IVC

including four struts perforating and extending up to 4 mm beyond the IVC wall.

       43.       Plaintiff has incurred significant medical expenses and has endured

extreme pain and suffering, loss of enjoyment of life, disability, and other losses.

Plaintiff may require ongoing medical care as well.

                    COUNT I: STRICT PRODUCTS LIABILITY –
                              FAILURE TO WARN

       44.       Plaintiff repeats and re-alleges each and every allegation contained in

the foregoing paragraphs as though fully set forth herein.

       45.       Cook IVC Filters were defective and unreasonably dangerous when

they left the possession of the Defendants in that they contained warnings

insufficient to alert consumers, including Plaintiff, of the dangerous risks associated

with the subject product, including but not limited to the risk of tilting, perforation,

fracture and migration which are associated with and did cause serious injury and/or
                                               12
     Case 1:21-cv-00037-SPW-TJC Document 1 Filed 04/01/21 Page 13 of 33



death.

         46.   Information provided by Cook to the medical community and to

consumers concerning the safety and efficacy of its IVC Filters did not accurately

reflect the serious and potentially fatal adverse events Plaintiff could suffer.

         47.   At all times relevant hereto, the Cook IVC Filters were dangerous and

presented a substantial danger to patients who were implanted with the Cook IVC

Filters, and these risks and dangers were known or knowable at the times of

distribution and implantation in Plaintiff. Ordinary consumers would not have

recognized the potential risks and dangers the Cook IVC Filters posed to patients,

because their use was specifically promoted to improve health of such patients.

         48.   Had adequate warnings and instructions been provided, Plaintiff would

not have been implanted with the Cook IVC Filters, and would not have been at risk

of the harmful injuries described herein. The Defendants failed to provide warnings

of such risks and dangers to the Plaintiff and their medical providers as described

herein. Neither Plaintiff, nor Plaintiff’s physicians knew, nor could they have

learned through the exercise of reasonable care, the risks of serious injury and/or

death associated with and/or caused by Cook’s IVC Filters.

         49.   Defendants knew or had knowledge that the warnings that were given

failed to properly warn of the increased risks of serious injury and/or death

associated with and/or caused by Cook’s IVC Filters.


                                           13
     Case 1:21-cv-00037-SPW-TJC Document 1 Filed 04/01/21 Page 14 of 33



      50.     Plaintiff, individually and through their implanting physicians,

reasonably relied upon the skill, superior knowledge, and judgment of the

Defendants.

      51.     Defendants had a continuing duty to warn Plaintiff and their

physicians of the dangers associated with the subject products.

      52.     Safer alternatives were available that were effective and without risks

posed by Cook’s IVC Filters.

      53.     As a direct and proximate result of the Cook IVC Filters’ defects, as

described herein, Plaintiff suffered permanent and continuous injuries, pain and

suffering, disability and impairment. Plaintiff has suffered emotional trauma, harm

and injuries that will continue into the future. Plaintiff has lost the ability to live a

normal life, and will continue to be so diminished into the future. Furthermore,

Plaintiff has lost earnings and will continue to lose earnings into the future and have

medical bills, both past and future, related to care because of the Cook IVC Filters’

defects.

      54.     By reason of the foregoing, Defendants are liable to the Plaintiff for

damages as a result of their failure to warn and/or adequately warn the Plaintiff and

healthcare professionals about the increased risk of serious injury and death caused

by their defective IVC Filters.




                                           14
     Case 1:21-cv-00037-SPW-TJC Document 1 Filed 04/01/21 Page 15 of 33



      55.    WHEREFORE, Plaintiff, demands judgment against the Cook

Defendants and seeks damages including: compensatory damages, exemplary

damages, and punitive damages, together with interest, the costs of suit and

attorneys’ fees, and such other and further relief as this Court deems just and proper.

                COUNT II: STRICT PRODUCTS LIABILITY –
                            DESIGN DEFECT

      56.    Plaintiff repeats and re-alleges each and every allegation contained in

the foregoing paragraphs as though fully set forth herein.

      57.    Defendants have a duty to provide adequate warnings and instructions

for their products including their IVC Filters, to use reasonable care to design a

product that is not unreasonably dangerous to users.

      58.    At all times relevant to this action, Defendants designed, tested,

manufactured, packaged, labeled, marketed, distributed, promoted, and sold their

IVC Filters, placing the devices into the stream of commerce.

      59.    At all times relevant to this action, Cook’s IVC Filters were designed,

tested, inspected, manufactured, assembled, developed, labeled, sterilized, licensed,

marketed, advertised, promoted, sold, packaged, supplied and/or distributed by

Defendants in a condition that was defective and unreasonably dangerous to

consumers, including Plaintiff.

      60.    Cook’s IVC Filters are defective in their design and/or formulation in

that they are not reasonably fit, suitable, or safe for its intended purpose and/or its

                                          15
     Case 1:21-cv-00037-SPW-TJC Document 1 Filed 04/01/21 Page 16 of 33



foreseeable risks exceed the benefits associated with their design and formulation.

      61.     Cook’s IVC Filters were expected to reach, and did reach, users and/or

consumers including Plaintiff, without substantial change in the defective and

unreasonably dangerous condition in which they were manufactured and sold.

      62.     Physicians implanted as instructed via the Instructions for Use and in

a foreseeable manner as normally intended, recommended, promoted, and marketed

by the Defendants. Plaintiff received and utilized Cook’s IVC Filters in a foreseeable

manner as normally intended, recommended, promoted, and marketed by the

Defendants.

      63.     Cook’s IVC Filters were and are unreasonably dangerous in that, as

designed, failed to perform safely when used by ordinary consumers, including

Plaintiff, including when the filters were used as intended and in a reasonably

foreseeable manner.

      64.     Cook’s IVC Filters were and are unreasonably dangerous and

defective in design or formulation for their intended use in that, when they left

the hands of the manufacturers and/or supplier, they posed a risk of serious vascular

and other serious injury which could have been reduced or avoided, inter alia, by

the adoption of a feasible reasonable alternative design. There were safer alternative

designs for the like products.




                                         16
     Case 1:21-cv-00037-SPW-TJC Document 1 Filed 04/01/21 Page 17 of 33



      65.    Cook’s IVC Filters were insufficiently tested and caused harmful

adverse events that outweighed any potential utility.

      66.    Cook’s IVC Filters, as manufactured and supplied, were defective due

to inadequate warnings, and/or inadequate clinical trials, testing, and study, and

inadequate reporting regarding the results of the clinical trials, testing and study.

      67.    Cook’s IVC Filters, as manufactured and supplied, were defective

due to its no longer being substantially equivalent to its predicate device with regard

to safety and effectiveness.

      68.    Cook’s IVC Filters as manufactured and supplied by the Defendants

are and were defective due to inadequate post-marketing warnings or instructions

because, after Defendants knew or should have known of the risk of injuries from

use and acquired additional knowledge and information confirming the defective

and dangerous nature of its IVC Filters, Defendants failed to provide adequate

warnings to the medical community and the consumers, to whom Defendants were

directly marketing and advertising; and further, Defendants continued to

affirmatively promote their IVC Filters as safe and effective and as safe and effective

as their predicate device.

      69.    As a direct and proximate result of the Cook’s IVC Filters’ defects,

as described herein, Plaintiff has suffered permanent and continuous injuries, pain

and suffering, disability and impairment. Plaintiff has suffered emotional trauma,


                                           17
     Case 1:21-cv-00037-SPW-TJC Document 1 Filed 04/01/21 Page 18 of 33



harm and injuries that will continue into the future. Plaintiff has lost the ability to

live a normal life, and will continue to be so diminished into the future. Furthermore,

Plaintiff has lost earnings and will continue to lose earnings into the future and has

medical bills both past and future related to care because of the IVC filter’s defect.

      70.    By reason of the foregoing, Defendants are liable to the Plaintiff for

damages as a result of their failure to warn and/or adequately warn the Plaintiff and

healthcare professionals about the increased risk of serious injury and death caused

by their defective IVC filters.

      71.    WHEREFORE, Plaintiff demands judgment against the Cook

Defendants and seeks damages including: compensatory damages, exemplary

damages, and punitive damages, together with interest, the costs of suit and

attorneys’ fees, and such other and further relief as this Court deems just and proper.

                           COUNT III: NEGLIGENCE

      72.    Plaintiff repeats and re-alleges each and every allegation contained in

the foregoing paragraphs as though fully set forth herein.

      73.    At all times relevant to this cause of action, the Cook Defendants

were in the business of designing, developing, manufacturing, marketing and selling

sophisticated medical devices, including its Cook IVC Filters.

      74.    At all times relevant hereto, the Cook Defendants were under a duty

to act reasonably to design, develop, manufacture, market and sell a product that did


                                          18
     Case 1:21-cv-00037-SPW-TJC Document 1 Filed 04/01/21 Page 19 of 33



not present a risk of harm or injury to the Plaintiff and to those people receiving their

IVC Filters.

      75.       At the time of manufacture and sale of the Cook IVC Filters, the Cook

Defendants knew or reasonably should have known that the Cook IVC Filters:

                a.    were designed and manufactured in such a manner so as to
                      present an unreasonable risk of fracture of portions of the device,
                      as aforesaid;

                b.    were designed and manufactured so as to present an unreasonable
                      risk of migration of the device and/or portions of the device, as
                      aforesaid;

                c.    were designed and manufactured to have unreasonable and
                      insufficient strength or structural integrity to withstand normal
                      placement within the human body; and/or

                d.    were designed and manufactured so as to present an unreasonable
                      risk of perforation and damage to the vena caval wall.

      76.       Despite the aforementioned duty on the part of the Cook Defendants,

they committed one or more breaches of their duty of reasonable care and were

negligent in:

                a.    unreasonably and carelessly failing to properly warn of the
                      dangers and risks of harm associated with the Cook IVC Filters,
                      specifically its incidents fracture, migration, perforation and
                      other failure;

                b.    unreasonably and carelessly manufacturing a product that was
                      insufficient in strength or structural integrity to withstand the
                      foreseeable use of normal placement within the human body;

                c.    unreasonably and carelessly designed a product that was
                      insufficient in strength or structural integrity to withstand the
                                            19
     Case 1:21-cv-00037-SPW-TJC Document 1 Filed 04/01/21 Page 20 of 33



                    foreseeable use of normal placement within the human body; and

             d.     unreasonably and carelessly designed a product that presented
                    a risk of harm to the Plaintiff and others similarly situated in that
                    it was prone to fail.

      77.    As a direct and proximate result of the Cook IVC Filters’ defects, as

described herein, Plaintiff has suffered permanent and continuous injuries, pain and

suffering, disability, and impairment. Plaintiff has suffered emotional trauma, harm

and injuries that will continue into the future. Plaintiff has lost the ability to live a

normal life, and will continue to be so diminished into the future. Furthermore,

Plaintiff has lost earnings and will continue to lose earnings into the future and has

medical bills both past and future related to care because of the Cook IVC Filters’

defects.

      78.    By reason of the foregoing, Defendants are liable to the Plaintiff for

damages as a result of their failure to warn and/or adequately warn the Plaintiff and

healthcare professionals about the increased risk of serious injury and death caused

by their defective IVC filters.

      79.    WHEREFORE, Plaintiff, demands judgment against the Cook

Defendants and seeks damages including: compensatory damages, exemplary

damages, and punitive damages, together with interest, the costs of suit and

attorneys’ fees, and such other and further relief as this Court deems just and proper;

further,


                                           20
     Case 1:21-cv-00037-SPW-TJC Document 1 Filed 04/01/21 Page 21 of 33



                     COUNT IV: NEGLIGENCE PER SE
  (Violation of 21 U.S.C. §§321, 331, 352 and 21 C.F.R. §§1.21, 801, 803, 807,
                                      820)
       80.   Plaintiff repeats and re-alleges each and every allegation contained in

the foregoing paragraphs as though fully set forth herein.

       81.   At all times herein mentioned, Defendants had an obligation not to

violate the law, including the Federal Food, Drug and Cosmetic Act and the

applicable regulations, in the manufacture, design, testing, production, processing,

assembling, inspection, research, promotion, advertising, distribution, marketing,

promotion, labeling, packaging, preparation for use, consulting, sale, warning and

post-sale warning and other communications of the risks and dangers of Cook’s IVC

Filters.

       82.   By reason of its conduct as alleged herein, Cook violated provisions

of statutes and regulations, including but not limited to, the following:

             a.     Defendants violated the Federal Food, Drug and Cosmetic
                    Act, 21 U.S.C. §§331 and 352, by misbranding its Cook IVC
                    Filters;

             b.     Defendants violated the Federal Food, Drug and Cosmetic Act,
                    21 U.S.C. §§ 321 in making statements and/or representations
                    via word, design, device or any combination thereof failing to
                    reveal material facts with respect to the consequences that may
                    result from the use of Cook IVC Filters to which the labeling
                    and advertising relates;

             c.     Defendants violated the 21 C.F.R. §1.21 in misleading the
                    consumers and patients by concealing material facts in light of
                    representations made regarding safety and efficacy of its Cook

                                          21
     Case 1:21-cv-00037-SPW-TJC Document 1 Filed 04/01/21 Page 22 of 33



                    IVC Filters;

             d.     Defendants violated the 21 C.F.R. §801 in mislabeling its Cook
                    IVF Filters as to safety and effectiveness of its products and by
                    failing to update its label to reflect post-marketing evidence that
                    Cook’s IVC Filters were associated with an increased risk of
                    injuries due to tilting, fracture, migration and perforation;

             e.     Defendants violated the 21 C.F.R. §803 by not maintaining
                    accurate medical device reports regarding adverse events of
                    tilting, fracture, migration and perforation and/or misreporting
                    these adverse events maintained via the medical device reporting
                    system;

             f.     Defendants violated the 21 C.F.R. §807 by failing to notify the
                    FDA and/or the consuming public when its Cook IVC Filters
                    were no longer substantially equivalent with regard to safety and
                    efficacy with regard to post-marketing adverse events and safety
                    signals; and

             g.     Defendants violated the 21 C.F.R. §820 by failing to maintain
                    adequate quality systems regulation including, but not limited
                    to, instituting effective corrective and preventative actions,

      83.    WHEREFORE, Plaintiff demands judgment against the Cook

Defendants and seek damages including: compensatory damages, exemplary

damages, and punitive damages, together with interest, the costs of suit and

attorneys’ fees, and such other and further relief as this Court deems just and proper;

further,

              COUNT V: BREACH OF EXPRESS WARRANTY

      84.    Plaintiff repeats and re-alleges each and every allegation contained in

the foregoing paragraphs as though fully set forth herein.


                                          22
     Case 1:21-cv-00037-SPW-TJC Document 1 Filed 04/01/21 Page 23 of 33



      85.    At all times to this cause of action, the Cook Defendants were

merchants of goods of the kind including medical devices and vena cava filters (i.e.,

Cook’s IVC Filters).

      86.    At the time and place of sale, distribution and supply of the Cook IVC

Filters to Plaintiff (and to other consumer and the medical community), the

Defendants expressly represented and warranted in their marketing materials, both

written and orally, and in the IFUs, that the Cook IVC Filters were safe, well-

tolerated, efficacious, and fit for their intended purpose and were of marketable

quality, that they did not produce any unwarned-of dangerous side effects, and that

they were adequately tested.

      87.    At the time of Plaintiff’s purchase from Defendants, the Cook IVC

Filters were not in a merchantable condition and Defendants breached their

expressed warranties, in that the filters:

             a.     were designed in such a manner so as to be prone to a
                    unreasonably high incident of fracture, perforation of vessels and
                    organs, and/or migration;

             b.     were designed in such a manner so as to result in a unreasonably
                    high incident of injury to the organs of its purchaser; and

             c.     were manufactured in such a manner so that the exterior surface
                    of the Cook Filters were inadequately, improperly and
                    inappropriately designed causing the device to weaken and fail.

      88.    As a direct and proximate result of the Cook IVC Filters’ defects, as

described herein, Plaintiff has suffered permanent and continuous injuries, pain
                                             23
     Case 1:21-cv-00037-SPW-TJC Document 1 Filed 04/01/21 Page 24 of 33



and suffering, disability, and impairment. Plaintiff has suffered emotional trauma,

harm, and injuries that will continue into the future. Plaintiff has lost the ability to

live a normal life and will continue to be so diminished into the future. Furthermore,

Plaintiff has lost earnings and will continue to lose earnings into the future and have

medical bills both past and future related to care because of the Cook IVC Filters’

defect.

      89.    By reason of the foregoing, Defendants are liable to the Plaintiff for

damages as a result of their breach express warranty.

      90.    WHEREFORE, Plaintiff demands judgment against the Cook

Defendants and seeks damages including: compensatory damages, exemplary

damages, and punitive damages, together with interest, the costs of suit and

attorneys’ fees, and such other and further relief as this Court deems just and proper;

further,

              COUNT VI: BREACH OF IMPLIED WARRANTY

      91.    Plaintiff repeats and re-alleges each and every allegation contained in

the foregoing paragraphs as though fully set forth herein.

      92.    At all relevant and material         times, Defendants manufactured,

distributed, advertised, promoted, and sold its IVC Filters.

      93.    At all relevant times, the Defendants intended its IVC Filters be

used in the manner that Plaintiff in fact used them.


                                          24
     Case 1:21-cv-00037-SPW-TJC Document 1 Filed 04/01/21 Page 25 of 33



      94.   Defendants impliedly warranted their IVC Filters to be of

merchantable quality, safe and fit for the use for which the Defendants intended

them and for which Plaintiff in fact used them.

      95.   Defendants breached their implied warranties as follows:

            a.       Defendants failed to provide the warning or instruction and/or an
                     adequate warning or instruction which a manufacturer exercising
                     reasonable care would have provided concerning that risk, in
                     light of the likelihood that its Cook IVC Filters would cause
                     harm;

            b.       Defendants manufactured and/or sold their Cook IVC Filters
                     and said filters did not conform to representations made by the
                     Defendants when they left the Defendants’ control;

            c.       Defendants manufactured and/or sold their Cook IVC Filters
                     which were more dangerous than an ordinary consumer would
                     expect when used in an intended or reasonably foreseeable
                     manner, and the foreseeable risks associated with the Cook
                     Filters’ design or formulation exceeded the benefits associated
                     with that design. These defects existed at the time the products
                     left the Defendants’ control; and

            d.       Defendants manufactured and/or sold their Cook IVC Filters
                     when they deviated in a material way from the design
                     specifications, formulas or performance standards or from
                     otherwise identical units manufactured to the same design
                     specifications, formulas, or performance standards, and these
                     defects existed at the time the products left the Defendants’
                     control.
      96.   Further, Defendants’ marketing of their Cook IVC Filters was false

and/or misleading.




                                          25
     Case 1:21-cv-00037-SPW-TJC Document 1 Filed 04/01/21 Page 26 of 33



       97.   Plaintiff, through their attending physicians, relied on these

representations in determining which IVC filter to use for implantation in the

Plaintiff.

       98.   Defendants’ IVC filters were unfit and unsafe for use by users as they

posed an unreasonable and extreme risk of injury to persons using said products,

and accordingly Defendants breached their expressed warranties and the implied

warranties associated with the product.

       99.   The foregoing warranty breaches were a substantial factor in causing

Plaintiff’s injuries and damages as alleged.

       100. As a direct and proximate result of the Cook IVC Filters’ defects, as

described herein, Plaintiff has suffered permanent and continuous injuries, pain and

suffering, disability and impairment. Plaintiff has suffered emotional trauma, harm

and injuries that will continue into the future. Plaintiff has lost the ability to live a

normal life and will continue to be so diminished into the future. Furthermore,

Plaintiff has lost earnings and will continue to lose earnings into the future and has

medical bills both past and future related to care because of the Cook IVC filters’

defects.

       101. By reason of the foregoing, Defendants are liable to the Plaintiff for

damages as a result of its breaches of implied warranty.




                                           26
     Case 1:21-cv-00037-SPW-TJC Document 1 Filed 04/01/21 Page 27 of 33



      102. WHEREFORE, Plaintiff demands judgment against the Cook

Defendants and seeks damages including: compensatory damages, exemplary

damages, and punitive damages, together with interest, the costs of suit and

attorneys’ fees, and such other and further relief as this Court deems just and proper;

further,

                   COUNT VII: VIOLATIONS OF THE
           MONTANA UNFAIR TRADE PRACTICES AND CONSUMER
                         PROTECTION ACT
                 (MONT. CODE ANN. §§30-14-101 to 226)

      103. Plaintiff repeats and re-alleges each and every allegation contained in

the foregoing paragraphs as though fully set forth herein.

      104. Defendants had a statutory duty to refrain from unfair or deceptive acts

or practices in the sale and promotion of Cook’s IVC Filters to Plaintiff.

      105. Defendants engaged in unfair, unconscionable, deceptive, fraudulent,

and misleading acts or practices in violation of all states’ consumer protection laws,

identified below.

      106. Through its false, untrue, and misleading promotion of Cook’s IVC

Filters, Defendants induced Plaintiff to purchase and/or pay for the purchase of

Cook’s IVC Filters.

      107. Defendants misrepresented the alleged benefits and characteristics of

Cook’s IVC Filters; suppressed, omitted, concealed, and failed to disclose material

information concerning       known adverse effects of Cook’s           IVC     Filters;
                                          27
     Case 1:21-cv-00037-SPW-TJC Document 1 Filed 04/01/21 Page 28 of 33



misrepresented the quality and efficacy of Cook’s IVC Filters as compared to

much lower-cost alternatives; misrepresented and advertised that Cook’s IVC

Filters were of a particular   standard, quality, or grade that the y were not;

misrepresented Cook’s IVC Filters in such a manner that later, on disclosure of

the true facts, there was a likelihood that Plaintiff would have opted for an

alternative IVC Filter or method of preventing pulmonary emboli.

      108. Defendants’ conduct created a likelihood of, and in fact caused,

confusion and misunderstanding. Defendants’ conduct misled, deceived, and

damaged Plaintiff, and Defendants’ fraudulent, misleading, and deceptive conduct

was perpetrated with an intent that Plaintiff relies on said conduct by purchasing

and/or paying for purchases of Cook’s IVC Filters. Moreover, Defendants

knowingly took advantage of Plaintiff, who was reasonably unable to protect their

interests due to ignorance of the harmful adverse effects of Cook’s IVC Filters.

      109. Defendants’ conduct was willful, outrageous, immoral, unethical,

oppressive, unscrupulous, unconscionable, and substantially injurious to Plaintiff

and offends the public conscience.

      110. Plaintiff purchased Cook’s IVC Filters primarily for personal, family,

or household purposes.

      111. As a result of Defendants’ violative conduct in each of the Plaintiff’s

respective states, Plaintiff purchased and/or paid for purchases of Cook IVC Filters


                                        28
     Case 1:21-cv-00037-SPW-TJC Document 1 Filed 04/01/21 Page 29 of 33



that were not made for resale.

      112. Defendants engaged in unfair competition or deceptive acts or practices

in violation of Mont. Code Ann. §§30-14-101 to 226.

      113. WHEREFORE, Plaintiff demands judgment against the Cook

Defendants and seeks damages including: compensatory damages, exemplary

damages, and punitive damages, together with interest, the costs of suit and

attorneys’ fees, and such other and further relief as this Court deems just and proper;

further,

                      COUNT VIII: PUNITIVE DAMAGES

      114. Plaintiff repeats and re-alleges each and every allegation contained in

the foregoing paragraphs as though fully set forth herein.

      115. At all times material hereto, Defendants knew or should have known

that their Cook IVC Filters were inherently dangerous with respect to the risk of

tilt, fracture, migration and/or perforation.

      116. At all times material hereto, Defendants attempted to misrepresent and

did knowingly misrepresent facts concerning the safety of their Cook IVC Filters.

      117. Defendants’ misrepresentations included knowingly withholding

material information from the medical community and the public, including

Plaintiff’s physicians, concerning the safety of their Cook IVC Filters.          The

Defendants’ conduct was willful, wanton, and undertaken with a conscious


                                           29
     Case 1:21-cv-00037-SPW-TJC Document 1 Filed 04/01/21 Page 30 of 33



indifference to the consequences that consumers of their product faced, including

Plaintiff.

       118. At all times material hereto, Defendants knew and recklessly

disregarded the fact that their Cook IVC Filters have an unreasonably high rate of

tilt, fracture, migration and/or perforation.

       119. Notwithstanding the foregoing, Defendants continued to market their

Cook IVC Filters aggressively to consumers, including Plaintiff, without disclosing

the aforesaid side effects.

       120. Defendants knew of their Cook IVC Filters’ lack of warnings

regarding the risk of fracture, migration, and/or perforation, but intentionally

concealed and/or recklessly failed to disclose that risk and continued to market,

distribute, and sell their Filters without said warnings so as to maximize sales

and profits at the expense of the health and safety of the public, including

Plaintiff, in conscious disregard of the foreseeable harm caused by Cook’s IVC

Filters.

       121. Defendants’ intentional and/or reckless failure to disclose information

deprived Plaintiff’s physicians of necessary information to enable them to weigh

the true risks of using Cook IVC Filters against their benefits.

       122. As a d irect and proximate result of Defendants’ willful, wanton,

careless, reckless, conscious, and deliberate disregard for their safety and rights,


                                           30
     Case 1:21-cv-00037-SPW-TJC Document 1 Filed 04/01/21 Page 31 of 33



consumers including Plaintiff, have suffered and will continue to suffer severe and

permanent physical and emotional injuries, as described with particularity, above.

Plaintiff has endured and will continue to endure pain, suffering, and loss of

enjoyment of life; and has suffered and will continue to suffer economic loss,

including incurring significant expenses for medical care and treatment and lost

wages.

      123. Defendants’ aforesaid conduct was committed with knowing,

conscious, careless, reckless, willful, wanton, and deliberate disregard for the safety

and rights of consumers including Plaintiff, thereby entitling Plaintiff to punitive

damages in an amount appropriate to punish Defendants and deter them from similar

conduct in the future.

                 TOLLING OF THE LIMITATIONS PERIOD

      124. Plaintiff repeats, re-alleges, and incorporates herein by reference, all of

the preceding allegations as though set forth in full. Plaintiff pleads this Count in the

broadest sense, pursuant to all laws that may apply pursuant to choice of law

principles, including the law of Montana.

      125. Defendants, through its affirmative misrepresentations and omissions,

actively concealed from Plaintiff and Plaintiff’s healthcare providers the true and

significant risks associated with Cook’s IVC Filters.




                                           31
     Case 1:21-cv-00037-SPW-TJC Document 1 Filed 04/01/21 Page 32 of 33



      126. As a result of Defendants’ actions, Plaintiff and their prescribing

physicians were unaware, and could not have reasonably known or have learned

through reasonable diligence, that Plaintiff had been exposed to the risks identified

in this Complaint, and that those risks were the result of Defendants’ acts, omissions,

and misrepresentations.

      127. Accordingly, no limitations period ought to accrue until such time

as Plaintiff knew or reasonably should have known of some causal connection

between Plaintiff being implanted with a Cook IVC Filter and the harm Plaintiff

suffered as a result.

      128. Additionally, the accrual and running of any applicable statute of

limitations have been tolled by reason of Defendants’ fraudulent concealment.

      129. Additionally, Defendants are equitably estopped from asserting any

limitations defense by virtue of their fraudulent concealment and other misconduct

as described.

      130. Additionally, the limitations period ought to be tolled under principles

of equitable tolling.

                             PRAYER FOR RELIEF

      WHEREFORE, the Plaintiff demands judgment against the Cook

Defendants as follows:




                                          32
     Case 1:21-cv-00037-SPW-TJC Document 1 Filed 04/01/21 Page 33 of 33



      A.     Compensatory damages, including without limitation past and future

medical expenses; past and future pain and suffering; past and future emotional

distress; past and future loss of enjoyment of life; past and future lost wages and

loss of earning capacity; funeral and burial expenses; and consequential damages;

      B.     Punitive damages in an amount sufficient to punish Defendants and

set an example;

      C.     Disgorgement of profits;

      D.     Restitution;

      E.     Costs and fees of this action, including reasonable attorney’s fees;

      F.     Prejudgment interest and all other interest recoverable; and

      G.     Such other additional and further relief as Plaintiff may be entitled to

in law or in equity according to the claims pled herein.

                            DEMAND FOR JURY TRIAL

      Plaintiff respectfully requests trial by jury in the above case as to all issues.

      DATED this 1st day of April, 2021.


                                         By: /s/ James G. Edmiston
                                         James G. Edmiston
                                         EDMISTON AND COLTON LAW FIRM
                                         310 Grand Avenue
                                         Billings, MT 59101

                                         Attorneys for Plaintiff



                                          33
